DETAILED ACTION
1.	This office action is in response to the Application No. 16556706 filed on 08/30/2019. Claims 1-17 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 5, 8-11 and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 14 and 15 of copending Application No. 16295007. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant application 16556706
Copending application 16295007
1. A neuromorphic neuron apparatus comprising an output generation block and a first adaptation block, the apparatus having a current adaptation state variable corresponding to previously generated one or more signals, the output generation block being configured to use an activation function for generating a current output value based on the current adaptation state variable; the first adaptation block being configured to repeatedly:
1. A neuromorphic neuron apparatus comprising an accumulation block and an output generation block, the apparatus having a current state variable corresponding to one or more signals, the output generation block being configured to use an activation function for generating a current output value based on the current state variable; the accumulation block being configured to, at least once,
    compute an adaptation value of the current adaptation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block;
     compute an adjustment of the current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the apparatus;
receive a current signal; and
  receive a current signal;
    use the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable;
     update the current state variable using the computed adjustment and the received signal, the updated state variable becoming the current state variable; and
cause the output generation block to generate a current output value based on the current adaptation state variable and an input value that is obtained from the received signal.
cause the output generation block to generate a current output value based on the current state variable.
 5. The apparatus of claim 2, wherein the accumulation block being configured to perform the updating using a second activation function different from the activation function of the output generation block.
2. The apparatus of claim 1, the accumulation block being configured to perform the updating using an activation function different from the activation function of the output generation block.
8. The apparatus of claim 2, wherein the accumulation block being configured to receive from the output generation block a reset signal indicative of the current output value used for the computing of the adjustment.
3. The apparatus of claim 1, the accumulation block being configured to receive from the output generation block a reset signal indicative of the current output value used for the computing of the adjustment.
9. The apparatus of claim 2, wherein the output generation block being configured to automatically provide to the accumulation block a reset signal indicative of the current output value used for the computing of the adjustment upon generating the current output value.
4. The apparatus of claim 1, the output generation block being configured to automatically provide to the accumulation block a reset signal indicative of the current output value used for the computing of the adjustment upon generating the current output value.
10. The apparatus of claim 2, wherein the output generation block being configured to provide a reset signal indicative of the current output value used for the computing of the adjustment via a reset gate connecting the accumulation block and the output generation block.
5. The apparatus of claim 1, the output generation block being configured to provide a reset signal indicative of the current output value used for the computing of the adjustment via a reset gate connecting the accumulation block and the output generation block.
11. The apparatus of claim 2, wherein the accumulation block comprising an adder circuit, multiplication circuit and activation circuit, the multiplication circuit being configured to compute the adjustment of the state variable, the adder circuit being configured to add the adjusted state variable to the received signal, the activation circuit being configured to perform the update using a result of an addition and to provide the updated state variable to the output generation block.
6. The apparatus of claim 1, the accumulation block comprising an adder circuit, multiplication circuit and activation circuit, the multiplication circuit being configured to compute the adjustment, the adder circuit being configured to add the adjusted state variable to the received signal, the activation circuit being configured to perform the update using the result of the addition and to provide the updated state variable to the output generation block.
13. The apparatus of claim 1, wherein the activation function of the output generation block is a step function.
9. The apparatus of claim 1, wherein the activation function of the output generation block is a step function.
14. The apparatus of claim 1, wherein the activation function of the output generation block is a sigmoid function or another activation function that is configured to generate an output value of the apparatus.
10. The apparatus of claim 1, wherein the activation function of the output generation block is a sigmoid function.
15. The apparatus of claim 2, wherein the accumulation block being configured to perform the updating using an activation function, the activation function being a rectified linear activation function or another activation function that is configured to perform the update by the accumulation block.
11. The apparatus of claim 1, the accumulation block being configured to perform the updating using an activation function, the activation function being a rectified linear activation function.
16. A method for generating an output value using a neuromorphic neuron apparatus comprising a first adaptation block and an output generation block, the apparatus having a current adaptation state variable corresponding to previously received one or more signals, and a current output value based on the current state variable; the method comprising:
14. A method for a neuromorphic neuron apparatus comprising an accumulation block and an output generation block, the apparatus having a current state variable corresponding to one or more signals, and a current output value based on the current state variable; the method comprising, at least once,
computing an adaptation value of the current adaptation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block;
computing an adjustment of the current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the apparatus;
receiving a current signal; and
receiving a current signal;
using the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable and the updated adaptation state variable being the adaptation value;
updating the current state variable using the computed adjustment and the received signal, the updated, state variable becoming the current state variable; and
causing the output generation block to generate the current output value based on the current adaptation state variable and an input value that is obtained from the received signal.
causing the output generation block to generate a current output value based on the current state variable.
17. A computer program product for generating an output value using a neuromorphic neuron apparatus comprising a first adaptation block and an output generation block, the apparatus having a current adaptation state variable corresponding to previously received one or more signals, and a current output value based on the current state variable; comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
computing an adaptation value of the current adaptation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block;
using the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable and the updated adaptation state variable being the adaptation value;
receiving a current signal; and
causing the output generation block to generate the current output value based on the current adaptation state variable and an input value that is obtained from the received signal.

15. A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code configured to implement the steps of the method according to claim 14.



	Claim 1 of the copending application 16295007 does not specify “an input value that is obtained from the received signal”. It would be obvious to a person of ordinary skill in the art that the current signal of the copending application of 16295007 would be obtained from the input value which is present in the current state variable and used to generate a current output value. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-9 and 13-15 are rejected under 35 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-10 and 13-15 are rejected under 35 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 1 recites “a neuromorphic neuron apparatus” comprising “an output generation block”, “a first adaptation block” which does not fall within at least one of the four categories of patent eligible subject matter. One embodiment of this language is software per se which has no tangible component and therefore is not a machine, manufacture or composition of matter. The dependent claims do not contain any subject matter which changes the above analysis.

6.	Claims 1-17 are rejected under 35 U.S.C 101 because the claimed invention is directed towards an abstract idea without significantly more.
	Step 1
	Independent claim 1 is directed to an apparatus, and falls into one of the four statutory categories.
	Step 2A, Prong 1
	Claim 1 recites the following abstract ideas:
	to use an activation function for generating a current output value based on the current adaptation state variable (mental step directed to calculating a current value using a current value and a function)
	compute an adaptation value of the current adaptation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block; (mental step directed to calculating a value using a current value and a mathematical function)
	use the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable; (mental step directed to calculating an updated value based on a previously calculated value)
	cause the output generation block to generate a current output value based on the current adaptation state variable and an input value that is obtained from the received signal. (mental step directed to the calculation of an output value using an input value and a current value)

	Step 2A, Prong 2
	Claim 1 recites the following additional elements:
	an output generation block (This limitation is directed to a generic computer component to perform the mental step. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application) and 
	a first adaptation block (This limitation is directed to a generic computer component to perform the mental step. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	having a current adaptation state variable corresponding to previously generated one or more signals, (This limitation is directed to data description and therefore does not integrate into practical application)
	receive a current signal; (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not integrate into practical application)

	Step 2B
	Claim 1 recites the following additional elements:
	an output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f)) and 
	a first adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	having a current adaptation state variable corresponding to previously generated one or more signals, (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))
	receive a current signal; (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not amount to significantly more than judicial exception. See MPEP 2106.05(f))


7.	Dependent claim 2 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 2 recites the following abstract ideas:
	computing an adjustment of the current accumulation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the accumulation block; (mental process directed to calculating a value using a current value and a mathematical function) and
	update the current accumulation state variable using the computed adjustment and the received current signal, the updated accumulation state variable becoming the current accumulation state variable, the input value being a value of the current accumulation state variable. (mental process directed to calculating an updated value based on a previously calculated value)

	Claim 2 recites the following additional limitations:
	an accumulation block having a current accumulation state variable (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	in response to receiving the current signal, (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not integrate into practical application)

	Claim 2 recites the following additional limitations:
	an accumulation block having a current accumulation state variable (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	in response to receiving the current signal, (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

8.	Dependent claim 3 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 3 recites the following abstract ideas:
	to compute a current weight value of its current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the second adaptation block; and weight, before receiving a new current signal (mental process directed to calculating a value using a current value and a mathematical function)

	Claim 3 recites the following additional limitations:
	a second adaptation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	 before receiving a new current signal, the received current signal and the current accumulation state variable by the current weight value, the weighted received signal becoming the current signal and the weighted current state variable becoming the current accumulation state variable. (This limitation is directed to data description and therefore does not integrate into practical application)
	Claim 3 recites the following additional limitations:
	a second adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	 before receiving a new current signal, the received current signal and the current accumulation state variable by the current weight value, the weighted received signal becoming the current signal and the weighted current state variable becoming the current accumulation state variable. (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))

9.	Dependent claim 4 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 4 recites the following abstract ideas:
	compute a current weight value of the current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the second adaptation block; (mental process directed to calculating a value using a current value and a mathematical function) and
	Claim 4 recites the following additional limitations:
	a second adaptation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	weight, before receiving a new current signal, the received current signal by the current weight value, the weighted received signal becoming the current signal. (This limitation is directed to data description and therefore does not integrate into practical application)
	Claim 4 recites the following additional limitations:
	a second adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	weight, before receiving a new current signal, the received current signal by the current weight value, the weighted received signal becoming the current signal. (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))

10.	Dependent claim 5 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 5 recites the following abstract ideas:
	to perform the updating using a second activation function different from the activation function of the output generation block. (mental process directed to calculating an updated value using a mathematical function)

	Claim 5 recites the following additional limitations:
	 the accumulation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	output generation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)

	Claim 5 recites the following additional limitations:
	 the accumulation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i))
	output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i))

11.	Dependent claim 6 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 6 recites the following abstract ideas:
	compute the current weight value using the activation function which is the same as the activation function of the output generation block. (mental process directed to calculating a weight value using a mathematical function)
	Claim 6 recites the following additional limitations:
	second adaptation block (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it is not integrated into practical application)
	the output generation block (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it is not integrated into practical application)

	Claim 6 recites the following additional limitations:
	second adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	the output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

12.	Dependent claim 7 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 7 recites the following abstract ideas:
	to compute the weight value using a second activation function different from the activation function of the output generation block. (mental process directed to calculating a weight value using a mathematical function)

	Claim 7 recites the following additional limitations:
	the second adaptation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	the output generation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)

	Claim 7 recites the following additional limitations:
	the second adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	the output generation block (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

13.	Dependent claim 8 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 8 do not recite any abstract ideas.
	Claim 8 recites the following additional limitations:
	the accumulation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	to receive from the output generation block a reset signal indicative of the current output value used for the computing of the adjustment. (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not integrate into practical application)

	Claim 8 recites the following additional limitations:
	the accumulation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	to receive from the output generation block a reset signal indicative of the current output value used for the computing of the adjustment. (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

14.	Dependent claim 9 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 9 do not recite any abstract ideas.
	Claim 9 recites the following additional limitations:
	the output generation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	to automatically provide to the accumulation block a reset signal indicative of the current output value used for the computing of the adjustment upon generating the current output value (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it is not integrated into practical application)
	
	Claim 9 recites the following additional limitations:
	the output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	to automatically provide to the accumulation block a reset signal indicative of the current output value used for the computing of the adjustment upon generating the current output value (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i), it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

15.	Dependent claim 10 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 10 do not recite any abstract ideas.
	Claim 10 recites the following additional limitations:
	output generation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	to provide a reset signal indicative of the current output value used for the computing of the adjustment via a reset gate connecting the accumulation block and the output generation block. (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore, it is not integrated into practical application)
	Claim 10 recites the following additional limitations:
	output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	to provide a reset signal indicative of the current output value used for the computing of the adjustment via a reset gate connecting the accumulation block and the output generation block. (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

16.	Dependent claim 11 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 11 recites the following abstract ideas:
	to compute the adjustment of the state variable, (mental process directed to calculating a variable)
	to add the adjusted state variable to the received signal, (mental process directed to adding a variable to another value)
	to perform the update using a result of an addition and to provide the updated state variable to the output generation block. (mental process directed to calculating an updated value based on a previously calculated value)

	Claim 11 recites the following additional limitations:
	the accumulation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	an adder circuit, (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	multiplication circuit (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application) and 
	activation circuit (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	Claim 11 recites the following additional limitations:
	the accumulation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	an adder circuit, (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	multiplication circuit (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	activation circuit (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

17.	Dependent claim 12 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 12 recites the following abstract ideas:
	to add the current output value to the last computed weight value (mental process directed to adding a value to a previously calculated value)
	to perform the computation of the current weight value using a result of an addition. (mental process directed to calculating a value based on a previously calculated value)
	Claim 12 recites the following additional elements:
	second adaptation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	adder circuit, (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application) and 
	activation circuit, (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	Claim 12 recites the following additional elements:
	second adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	adder circuit, (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f)) and 
	activation circuit, (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

18.	Dependent claim 13 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 13 do not recite any abstract ideas.
	Claim 13 recites the following additional limitations:
 	the activation function of the output generation block is a step function (This limitation is directed to data description and therefore does not integrate into practical application)
	Claim 13 recites the following additional limitations:
 	the activation function of the output generation block is a step function (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))

19.	Dependent claim 14 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 14 recites the following abstract ideas:
	to generate an output value of the apparatus. (mental process directed to calculating a result)
	Claim 14 recites the following additional limitations:
	activation function of the output generation block is a sigmoid function or another activation function (This limitation is directed to data description and therefore does not integrate into practical application)
	Claim 14 recites the following additional limitations:
	activation function of the output generation block is a sigmoid function or another activation function (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))

20.	Dependent claim 15 is directed to an apparatus, and falls into one of the four statutory categories.  
	Claim 15 recites the following abstract ideas:
	to perform the updating using an activation function, the activation function being a rectified linear activation function or another activation function (mental process directed to calculating an updated value using a mathematical function)
	 to perform the update by the accumulation block. (mental process directed to calculating an updated value based on a previously calculated value)
	Claim 15 recites the following additional limitations:
	the accumulation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	Claim 15 recites the following additional limitations:
	the accumulation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

21.	Independent claim 16 is directed to a method, and falls into one of the four statutory categories.
	Claim 16 recites the following abstract ideas:
	computing an adaptation value of the current adaptation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block; (mental process directed to calculating a current value using a current value and a mathematical function)
	using the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable and the updated adaptation state variable being the adaptation value; (mental process directed to calculating a value using a current value and a mathematical function)
	causing the output generation block to generate the current output value based on the current adaptation state variable and an input value that is obtained from the received signal. (mental process directed to the calculation of an output value using an input value and a current value)
	Claim 16 recites the following additional elements:
	a first adaptation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	an output generation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	having a current adaptation state variable corresponding to previously received one or more signals, and a current output value based on the current state variable; (This limitation is directed to data description and therefore does not integrate into practical application)
	receiving a current signal; (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not integrate into practical application)
	Claim 16 recites the following additional elements:
	a first adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	an output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	having a current adaptation state variable corresponding to previously received one or more signals, and a current output value based on the current state variable; (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))
	receiving a current signal; (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i) and therefore does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

22.	Independent claim 17 is directed to a product, and falls into one of the four statutory categories.
	Claim 17 recites the following abstract ideas:
	computing an adaptation value of the current adaptation state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block; (mental process directed to calculating a current value using a current value and a mathematical function)
	using the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable and the updated adaptation state variable being the adaptation value; (mental process directed to calculating a value using a current value and a mathematical function)
	causing the output generation block to generate the current output value based on the current adaptation state variable and an input value that is obtained from the received signal. (mental process directed to the calculation of an output value using an input value and a current value)
	Claim 17 recites the following additional limitations:
	a first adaptation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	an output generation block (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	having a current adaptation state variable corresponding to previously received one or more signals, and a current output value based on the current state variable; (This limitation is directed to data description and therefore does not integrate into practical application)
	a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (This limitation is directed to a generic computer component to perform the mental process. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it is not integrated into practical application)
	receive a current signal; (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i)  and therefore does not integrate into practical application)
	Claim 17 recites the following additional limitations:
	a first adaptation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	an output generation block (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	having a current adaptation state variable corresponding to previously generated one or more signals, (This limitation is directed to data description and therefore does not integrate into practical application and therefore does not amount to significantly more than judicial exception and does not amount to significantly more than the judicial exception, see MPEP 2106.05(d)(II), list 1, (iv))
	a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (This limitation is directed to a generic computer component to perform the method of receiving input and processing. It is a mere instruction to apply An Exception (MPEP 2106.05(f)), i.e. using a computer to perform the mental step of prediction effect and therefore, it does not amount to significantly more than judicial exception. See MPEP 2106.05(f))
	receive a current signal; (This limitation is directed to data transmission, MPEP 2106.05(d)(II), list 1, element (i)  and therefore does not amount to significantly more than judicial exception. See MPEP 2106.05(f))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


23.	Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 12 recites “a current output value”. However, the term is already recited on line 4.  It is not clear if the current output values is referring to the output value recited on line 4 or if applicant intends to recite a new instance of current output value.  For purpose of examination, claim 1, line 12 is interpreted as “the current output value”. The dependent claims are rejected based on their dependencies on.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

24.	Claims 1, 5, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Davies (US20180174027)

	Regarding claim 1, Davies teaches a neuromorphic neuron apparatus (The present invention relates to the field of computer systems, and more specifically, to an adaptive neuromorphic neuron apparatus for artificial neural networks [0001]) comprising 
	an output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B)) and 
	a first adaptation block (A compartment 130, as defined herein, is a conceptual neural unit that contains state and configuration variables 140 for the dynamic state of a neuron [0024], Fig. 1B; The dendritic compartments 200, 200′ may be, for example, the dendritic compartments 130 described above [0041]; The Examiner notes that compartment 130 is a first adaptation block) 
	the apparatus having a current adaptation state variable (state variables 145 being propagated from each of the compartments 130 [0028]; Each compartment 130 may have state variables (u, v) that contain a dynamic state of what is occurring in the neuron [0026]; The Examiner notes that the state variable describes the current state (what is occurring) of the system)
	corresponding to previously generated one or more signals, (An action potential, or spike, signal is provided at an input 20 to the synapse 30 [0020]; Each of the rows 130 of this state structure, … represents a compartment 130 that receives synaptic input 110, … state variables 145 being propagated from each of the compartments 130 [0028], Fig. 1C)
	the output generation block being configured to use an activation function for generating a current output value based on the current adaptation state variable; (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B);  Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) [0043]; activation functions occur via spike trains [0019]. The Examiner notes a current output value 155 is generated from spike function which is an activation function (Fig. 2B))
	the first adaptation block (Each compartment 130 may have state variables (u, v) that contain a dynamic state of what is occurring in the neuron [0026])
	being configured to repeatedly: compute an adaptation value of the current adaptation state variable (When so configured, a compartment may produce an output value Y 250 corresponding to one or more fixed-point numbers representing state variables u or v of the dendritic compartment 200 [0043] Fig. 3B; The dendritic compartments 200, 200′ may be, for example, the dendritic compartments 130 described above [0041]. The Examiner notes that the value 250 is an adaptation value of the current adaptation state)
	using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block; (… a first 272 that integrates the “E” input that decays exponentially with the τE time constant, and a second 274 that integrates the “I” input that decays exponentially with τI time constant [0045], Fig. 2C; Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) if the compartment's spike threshold value has been reached [0043])
	use the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable; (value 250 which is the adaptation value generated from compartment 200, Fig. 3B; and compartments 200 which is same as compartments 130 described above [0041] uses the output, adaptation value, to update the current adaptation state variable 145 using update logic, Fig. 1B; and the updated adaptation state variable 145 becomes the current adaptation state variable 145, Fig. 1B)
	receive a current signal; (… the current u, and the spike input 110 received [0029], Fig. 2B) and
	cause the output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 [0043] (Fig. 2B); activation functions occur via spike trains [0019])
	 to generate a current output value (current output value 155 is generated from spike function 222 [0043] (Fig. 2B); activation functions occur via spike trains [0019])
	based on the current adaptation state variable and an input value that is obtained from the received signal. (Each of these join operations JU 230, JV 232, combines a dynamic state variable, either u (current) or v (voltage), from one or more input compartments that are thereby interlinked to the destination compartment [0042]; Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) [0043]. The Examiner notes that a current output value 155 is generated from spike function 222, Fig. 2B)

	Regarding claim 2, Davies teaches the apparatus of claim 1, Davies teaches further comprising an accumulation block having a current accumulation state variable, (a dendrite structure 40 comprising a dendrite accumulator 42 and a soma state store 44. When the soma enters a sufficiently activated state, it may produce new spikes that the dendrite structure 40 outputs to an axon (Y50) [0020]. The Examiner notes that dendrite accumulator 42 is an accumulator block and a soma state 44 is a current accumulation state variable.) 
	wherein the accumulation block (a dendrite accumulator 42 [0020]) 
	is configured in each iteration: (Here, the process will identify a spiking compartment as it iterates through the compartments [0062])
	computing an adjustment (Each synapse self-adjusts its parameters based on the correlations in activity between its input and output neurons, as indicated by their spike times [0021]) 
	of the current accumulation state variable using the current output value (The core walks through these with state variables 145 being propagated from each of the compartments 130, up to one final route compartment 130A which would be the soma, which provides a spike output 155 [0028]. The Examiner notes that soma is considered as current accumulation state variable and spike output 155 is the current output value) and 
	a correction function indicative of a decay behavior of a time constant of the accumulation block; (where the D decay constants (Du and Dv in FIG. 2A) can range over [0,4096], corresponding to τ time constants nonlinearly spaced over the range [1, ∞]. [0039]; When the membrane voltage v[t] passes some fixed threshold Vth from below, the compartment generates an output spike 155 [0040]) and
	in response to receiving the current signal, (… the current u, and the spike input 110 received [0029], Fig. 2B) 
	update the current accumulation state variable using the computed adjustment and the received current signal (A sequential process with the update logic 150 may walk through all of these compartments 130 (compartment indices) [0027]; The core walks through these with state variables 145 being propagated from each of the compartments 130, up to one final route compartment 130A which would be the soma [0028]. The Examiner notes that soma is considered as current accumulation state variable)
	the updated accumulation state variable becoming the current accumulation state variable, the input value being a value of the current accumulation state variable (As a result of the update, the compartment may generate a spike output 155 [0027]; … When the soma enters a sufficiently activated state, it may produce new spikes that the dendrite structure 40 outputs [0020])

	Regarding claim 5, Davies teaches the apparatus of claim 2, Davies teaches wherein the accumulation block (dendrite structure 40 comprising a dendrite accumulator 42 [0020]) 
	being configured to perform the updating (As a result of the update, the compartment may generate a spike output 155 (Fig. 2A)) 
	using a second activation function (threshold function 245, Fig 2A) 
	different from the activation function of the output generation block (output generation block comprising JU 230, JV 232, and spike function 222, Fig. 2B)

	Regarding claim 11, Davies teaches the apparatus of claim 2, Davies teaches wherein the accumulation block ((a dendrite accumulator 42 [0020] comprises soma state, Fig 1A; If the fifth dendrite compartment δ5 is configured as a soma [0058]) comprising 	
	an adder circuit, multiplication circuit and activation circuit, (dendritic compartment 200 comprises adder circuit 223, multiplication circuit 228 and activation circuit 222, Fig. 2B)
	the multiplication circuit being configured to compute the adjustment of the state variable, (multiplication circuit 228 performs multiplication, Fig 2B; Each synapse self-adjusts its parameters based on the correlations in activity between its input and output neurons, as indicated by their spike times [0021])
	the adder circuit being configured to add the adjusted state variable to the received signal, (results from multiplication circuit 228 are sent to adder circuit 223 which performs the addition, Fig. 2B)
	the activation circuit being configured to perform the update using a result of an addition and to provide the updated state variable to the output generation block (activation circuit 222 perform update using a result of adder circuit 223 to provide the updated state variable to the output generation block which produces current output value 155, Fig. 2B)

	Regarding claim 12, Davies teaches the apparatus of claim 3, Davies teaches wherein the second adaptation block (dendrite accumulator structure 120 [0024]; A dendrite accumulator structure 120 may maintain synaptic stimulation counters of weight values for a particular compartment 130, ... Each compartment 130 may have state variables (u, v) that contain a dynamic state of what is occurring in the neuron [0026]; The dendritic compartments 200′ may be, for example, the dendritic compartments 130 [0041]) comprising 
	an adder circuit, and activation circuit, (dendritic compartment 200` (Fig. 2A) comprises adder circuit 223 and activation circuit 245, Fig. 2A) 
	the adder circuit being configured to add the current output value to the last computed weight value, (adder circuit 223, Fig. 2A, to add weight values in dendrite accumulator structure 120, which may architecturally be a matrix that maintains synaptic stimulation counters of weight values for a particular compartment 130 [0024])
	the activation circuit being configured to perform the computation of the current weight value using a result of an addition (activation circuit 245 performs based on results from adder circuit 223, Fig. 2A)

	Regarding claim 14, Davies teaches the apparatus of claim 1, wherein the activation function of the output generation block is a sigmoid function or another activation function that is configured to generate an output value of the apparatus (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B);  Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) [0043]; activation functions occur via spike trains [0019]. The Examiner notes a current output value 155 is generated from spike function which is an activation function (Fig. 2B))

	Regarding claim 16, Davies teaches a method for generating an output value using a neuromorphic neuron apparatus (The present invention relates to the field of computer systems, and more specifically, to an adaptive neuromorphic neuron apparatus for artificial neural networks [0001]; FIG. 3B is a pictorial diagram illustrating the inputs and outputs of a dendritic compartment 200 [0052]; output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B)) comprising 
	a first adaptation block (A compartment 130, as defined herein, is a conceptual neural unit that contains state and configuration variables 140 for the dynamic state of a neuron [0024], Fig. 1B; The dendritic compartments 200, 200′ may be, for example, the dendritic compartments 130 described above [0041]; The Examiner notes that compartment 130 is a first adaptation block) and 
	an output generation block, (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B)) 
	the apparatus having a current adaptation state variable (state variables 145 being propagated from each of the compartments 130 [0028]; Each compartment 130 may have state variables (u, v) that contain a dynamic state of what is occurring in the neuron [0026]; The Examiner notes that the state variable describes the current state (what is occurring) of the system)
	 corresponding to previously received one or more signals, (An action potential, or spike, signal is provided at an input 20 to the synapse 30 [0020]; Each of the rows 130 of this state structure, … represents a compartment 130 that receives synaptic input 110, … state variables 145 being propagated from each of the compartments 130 [0028], Fig. 1C) and 
	a current output value based on the current state variable; (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B); the method comprising:
	computing an adaptation value of the current adaptation state variable (When so configured, a compartment may produce an output value Y 250 corresponding to one or more fixed-point numbers representing state variables u or v of the dendritic compartment 200 [0043] Fig. 3B; The dendritic compartments 200, 200′ may be, for example, the dendritic compartments 130 described above [0041]. The Examiner notes that the value 250 is an adaptation value of the current adaptation state)
	using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block; (… a first 272 that integrates the “E” input that decays exponentially with the τE time constant, and a second 274 that integrates the “I” input that decays exponentially with τI time constant [0045], Fig. 2C; Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) if the compartment's spike threshold value has been reached [0043])
	using the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable and the updated adaptation state variable being the adaptation value; (value 250 which is the adaptation value generated from compartment 200, Fig. 3B; and compartments 200 which is same as compartments 130 described above [0041] uses the output, adaptation value, to update the current adaptation state variable 145 using update logic, Fig. 1B; and the updated adaptation state variable 145 becomes the current adaptation state variable 145, Fig. 1B) 
	receiving a current signal; (… the current u, and the spike input 110 received [0029], Fig. 2B) and
	causing the output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 [0043] (Fig. 2B); activation functions occur via spike trains [0019])
	to generate the current output value (current output value 155 is generated from spike function 222 [0043] (Fig. 2B); activation functions occur via spike trains [0019])
	based on the current adaptation state variable and an input value that is obtained from the received signal. (Each of these join operations JU 230, JV 232, combines a dynamic state variable, either u (current) or v (voltage), from one or more input compartments that are thereby interlinked to the destination compartment [0042]; Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) [0043]. The Examiner notes that a current output value 155 is generated from spike function 222, Fig. 2B)

	Regarding claim 17, Davies teaches a computer program product for generating an output value using a neuromorphic neuron apparatus (The present invention relates to the field of computer systems, and more specifically, to an adaptive neuromorphic neuron apparatus for artificial neural networks [0001]; FIG. 3B is a pictorial diagram illustrating the inputs and outputs of a dendritic compartment 200 [0052]; output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B); This “programming” allows the core to execute a wide range of different neuromorphic algorithms that depend on multi-compartment dendritic processing interactions [0059]) comprising 
	a first adaptation block (A compartment 130, as defined herein, is a conceptual neural unit that contains state and configuration variables 140 for the dynamic state of a neuron [0024], Fig. 1B; The dendritic compartments 200, 200′ may be, for example, the dendritic compartments 130 described above [0041]; The Examiner notes that compartment 130 is a first adaptation block) and 
	an output generation block, (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B)) 
	 the apparatus having a current adaptation state variable (state variables 145 being propagated from each of the compartments 130 [0028]; Each compartment 130 may have state variables (u, v) that contain a dynamic state of what is occurring in the neuron [0026]; The Examiner notes that the state variable describes the current state (what is occurring) of the system)
	 corresponding to previously received one or more signals, (An action potential, or spike, signal is provided at an input 20 to the synapse 30 [0020]; Each of the rows 130 of this state structure, … represents a compartment 130 that receives synaptic input 110, … state variables 145 being propagated from each of the compartments 130 [0028], Fig. 1C) and 
	a current output value based on the current state variable; (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B); Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) [0043]; activation functions occur via spike trains [0019]. The Examiner notes a current output value 155 is generated from spike function which is an activation function (Fig. 2B)) comprising 
	a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (one or more hardware processors may be configured by firmware or software (e.g., instructions, an application portion, or an application) as a module that operates to perform specified operations) comprising:
	computing an adaptation value of the current adaptation state variable (When so configured, a compartment may produce an output value Y 250 corresponding to one or more fixed-point numbers representing state variables u or v of the dendritic compartment 200 [0043] Fig. 3B; The dendritic compartments 200, 200′ may be, for example, the dendritic compartments 130 described above [0041]. The Examiner notes that the value 250 is an adaptation value of the current adaptation state)
	using the current output value and a correction function indicative of a decay behavior of a time constant of the first adaptation block; (… a first 272 that integrates the “E” input that decays exponentially with the τE time constant, and a second 274 that integrates the “I” input that decays exponentially with τI time constant [0045], Fig. 2C; Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) if the compartment's spike threshold value has been reached [0043])
	using the adaptation value to update the current adaptation state variable, the updated adaptation state variable becoming the current adaptation state variable and the updated adaptation state variable being the adaptation value; (value 250 which is the adaptation value generated from compartment 200, Fig. 3B; and compartments 200 which is same as compartments 130 described above [0041] uses the output, adaptation value, to update the current adaptation state variable 145 using update logic, Fig. 1B; and the updated adaptation state variable 145 becomes the current adaptation state variable 145, Fig. 1B)
	receiving a current signal; (… the current u, and the spike input 110 received [0029], Fig. 2B) and
	causing the output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 [0043] (Fig. 2B); activation functions occur via spike trains [0019])
	to generate the current output value (current output value 155 is generated from spike function 222 [0043] (Fig. 2B); activation functions occur via spike trains [0019])
	based on the current adaptation state variable and an input value that is obtained from the received signal. (Each of these join operations JU 230, JV 232, combines a dynamic state variable, either u (current) or v (voltage), from one or more input compartments that are thereby interlinked to the destination compartment [0042]; Additionally, a spike function 222 may be configured to send a spike value S 155 (a binary value representative of a spike) [0043]. The Examiner notes that a current output value 155 is generated from spike function 222, Fig. 2B)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



25.	 Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20180174027) in view of Davies et al (US20180174026 hereinafter “Davies 026”)

	Regarding claim 3, Davies teaches the apparatus of claim 2, Davies further comprising a second adaptation block, (dendrite accumulator structure 120 [0024]) 	wherein in each iteration: (Here, the process will identify a spiking compartment as it iterates through the compartments [0062])
	Davies does not explicitly teach the second adaptation block is configured to compute a current weight value of its current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the second adaptation block; weight before receiving a new current signal, the received current signal the current accumulation state variable by the current weight value, the weighted received signal becoming the current signal and the weighted current state variable becoming the current accumulation state variable.
	Davies 026 teaches the second adaptation block is configured to compute a current weight value of its current state variable (Computation occurs in each neuron as a result of the dynamic, nonlinear integration of weighted spike input using real-valued state variables [0039]; each spike's synaptic connections map to counters within the dendrite compartment that maintain the sum of all weighted spikes [0073])
	using the current output value and a correction function indicative of a decay behavior of a time constant of the second adaptation block; (For computational efficiency, the exponential scalings are configured and scaled according to the following fixed-point approximation: ( 1 - 1 τ ) ≈ 4096 - D 4096 where the D decay constants (Ds and Dm) may range over [0, 4096], corresponding to r time constants nonlinearly spaced over the range [1, ∞] [0083]; When the membrane voltage v[t] passes some fixed threshold θ from below, the neuron schedules an output spike for t+Taxon, [0084]) and 
	weight before receiving a new current signal, the received current signal and the current accumulation state variable by the current weight value, the weighted received signal becoming the current signal and the weighted current state variable becoming the current accumulation state variable. (wherein weight values within a plurality of dendritic compartments are accumulated based on the set of synaptic connections [0204]; receiving, at a soma input connected to the dendrite output the weighted sum value comprising an index to a related soma compartment; and updating, with the processor and based on the received weighted sum value [0238])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies to incorporate the method of Davies 026 for the benefit of creating an efficient and fast neuromorphic processor that borrows from the biological model where practical, but deviates from the biological model when it is advantageous to do so (Davies 026 [0032])

	Regarding claim 4, Davies teaches the apparatus of claim 2, Davies teaches further comprising a second adaptation block, the second adaptation block being configured in each iteration: (dendrite accumulator structure 120 [0024]; (Here, the process will identify a spiking compartment as it iterates through the compartments [0062])
	Davies does not explicitly teach compute a current weight value of the current state variable using the current output value and a correction function indicative of a decay behavior of a time constant of the second adaptation block; weight, before receiving a new current signal, the received current signal by the current weight value, the weighted received signal becoming the current signal.
	Davies 026 compute a current weight value of the current state variable using the current output value (Computation occurs in each neuron as a result of the dynamic, nonlinear integration of weighted spike input using real-valued state variables [0039]; each spike's synaptic connections map to counters within the dendrite compartment that maintain the sum of all weighted spikes [0073]) and 
	a correction function indicative of a decay behavior of a time constant of the second adaptation block; (For computational efficiency, the exponential scalings are configured and scaled according to the following fixed-point approximation: ( 1 - 1 τ ) ≈ 4096 - D 4096 where the D decay constants (Ds and Dm) may range over [0, 4096], corresponding to r time constants nonlinearly spaced over the range [1, ∞] [0083]) and 
	weight, before receiving a new current signal, the received current signal by the current weight value, the weighted received signal becoming the current signal. (wherein weight values within a plurality of dendritic compartments are accumulated based on the set of synaptic connections [0204]; receiving, at a soma input connected to the dendrite output the weighted sum value comprising an index to a related soma compartment; and updating, with the processor and based on the received weighted sum value [0238]) 
	The same motivation to combine dependent claim 3 applies here.

26.	 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20180174027) in view of Davies et al (US20180174026 hereinafter “Davies 026”) further in view of Yoon et al (US20160042271)

	Regarding claim 6, Modified Davies teaches the apparatus of claim 3, Davies does not explicitly teach wherein the second adaptation block being configured to compute the current weight value using the activation function which is the same as the activation function of the output generation block
	Yoon teaches wherein the second adaptation block being configured to compute the current weight value using the activation function (The nth APM decoder outputs (xpre,n(t)), which may each be scaled by their corresponding synaptic weight are supplied to a summing node 1008 and summed along with a bias term w0 as follows: {circumflex over (y)}(t)=w 0+Σn=1 N w n {circumflex over (x)} pre,n(t), where ŷ(t) is an estimate of the biased dot-product y(t) associated with the underlying continuous-time AN. This dot-product estimate may then be passed to an activation function node 1010.  [0140] Fig. 10)
	which is the same as the activation function of the output generation block (for instance a sigmoidal function, … may compress the amplitude of its input signal to a confined range such as [0,1] [0140]; For example,  a value of 1 may represent similarity and 0 may represent no similarity [0080]) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies to incorporate the method of Yoon for the benefit of neuromorphic processors for implementing the neuron models of neural system [0175] comprising artificial neural networks which can infer a function from observations involving complex task applications (Yoon [0005])

	Regarding claim 7, Modified Davies teaches the apparatus of claim 4, Davies does not explicitly teach wherein the second adaptation block being configured to compute the weight value using a second activation function
	Yoon teaches wherein the second adaptation block being configured to compute the weight value using a second activation function (The nth APM decoder outputs (xpre,n(t)), which may each be scaled by their corresponding synaptic weight are supplied to a summing node 1008 and summed along with a bias term w0 as follows: {circumflex over (y)}(t)=w 0+Σn=1 N w n {circumflex over (x)} pre,n(t), where ŷ(t) is an estimate of the biased dot-product y(t) associated with the underlying continuous-time AN. This dot-product estimate may then be passed to an activation function node 1010.  [0140] Fig. 10)
	different from the activation function of the output generation block (for instance a hyperbolic tangent, … may compress the amplitude of its input signal to a confined range such as [-1, 1] [0140]; Further, if an activation function with a range of [−1,1] is used, then −1 may represent anti-similarity. [0080]) 

27.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20180174027) in view of Amir et al (US20160275395)

	Regarding claim 8, Davies teaches the apparatus of claim 2, Davies teaches wherein the accumulation block (a dendrite accumulator 42 [0020]) 
	output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B))
	Davies does not explicitly teach wherein the accumulation block being configured to receive from the output generation block a reset signal indicative of the current output value used for the computing of the adjustment.
	Amir teaches wherein the accumulation block being configured to receive from the output generation block a reset signal (the addition of trigger or reset signals may require allocation of additional axons, neurons or synapses, and/or setting core or neuron parameters (e.g., setting appropriate synaptic weights to reset axons) [0114])
	indicative of the current output value used for the computing of the adjustment (algorithm-level iteration to reduce resource utilization may also be performed (e.g., by adjusting all vectors u [0075];  (a reset parameter, etc.) that determine an electronic neuron's response to input spikes, synaptic connections of the neuron (e.g., synaptic connections made via a synaptic crossbar), axon properties (e.g., axon types), and one or more destinations (e.g., target axons) to which the neuron's output spike should be delivered [0030])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies to incorporate the method of Amir for the benefit of performing algorithm level iteration to reduce resource utilization (Amir [0075])

	Regarding claim 9, Davies teaches the apparatus of claim 2, Davies teaches wherein output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B))
	the accumulation block (a dendrite accumulator 42 [0020]) 
	Davies does not explicitly teach wherein the output generation block being configured to automatically provide to the accumulation block a reset signal indicative of the current output value used for the computing of the adjustment upon generating the current output value.
	Amir teaches wherein the output generation block being configured to automatically provide to the accumulation block a reset signal (the addition of trigger or reset signals may require allocation of additional axons, neurons or synapses, and/or setting core or neuron parameters (e.g., setting appropriate synaptic weights to reset axons) [0114]. The Examiner notes that a trigger initiates an automatic response)
 	indicative of the current output value used for the computing of the adjustment (algorithm-level iteration to reduce resource utilization may also be performed (e.g., by adjusting all vectors u [0075]) 
	upon generating the current output value (a reset parameter, etc.) that determine an electronic neuron's response to input spikes, synaptic connections of the neuron (e.g., synaptic connections made via a synaptic crossbar), axon properties (e.g., axon types), and one or more destinations (e.g., target axons) to which the neuron's output spike should be delivered [0030])
	The same motivation to combine dependent claim 8 applies here.

	Regarding claim 10, Davies teaches the apparatus of claim 2, Davies teaches wherein the output generation block (output generation block comprising Ju 230, Jv 232, and spike function 222 (Fig. 2B))
	the accumulation block (a dendrite accumulator 42 [0020]) 
	Davies does not explicitly teach wherein the output generation block being configured to provide a reset signal indicative of the current output value used for the computing of the adjustment via a reset gate connecting the accumulation block and the output generation block.
	Amir teaches wherein the output generation block being configured to provide a reset signal (the addition of trigger or reset signals may require allocation of additional axons, neurons or synapses, and/or setting core or neuron parameters (e.g., setting appropriate synaptic weights to reset axons) [0114]. The Examiner notes that a trigger initiates an automatic response)
	indicative of the current output value used for the computing of the adjustment (algorithm-level iteration to reduce resource utilization may also be performed (e.g., by adjusting all vectors u [0075];  (a reset parameter, etc.) that determine an electronic neuron's response to input spikes, synaptic connections of the neuron (e.g., synaptic connections made via a synaptic crossbar), axon properties (e.g., axon types), and one or more destinations (e.g., target axons) to which the neuron's output spike should be delivered [0030])
	via a reset gate connecting the accumulation block and the output generation block. (The neurons 11 and axons 15 are implemented using complementary metal-oxide semiconductor (CMOS) logic gates that receive spike events and generate a spike event according to the neuronal activation function [0042])	
	The same motivation to combine dependent claim 8 applies here.

28.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US20180174027) in view of Ruckauer et al (US20190122110)

	Regarding claim 13, Davies teaches the apparatus of claim 1, Davies does not explicitly teach wherein the activation function of the output generation block is a step function.
	Ruckauer teaches wherein the activation function of the output generation block is a step function (A dynamically determined neuron potential threshold for node 410 may be expressed as shown in Equation 8 … and in Equation 8,  

    PNG
    media_image1.png
    42
    46
    media_image1.png
    Greyscale
denotes a Heaviside step function [0089-0090], Fig. 4; nodes 420 and 430 of a previous layer connected to a current node 410 may fire to generate output spikes 422 and 432 [0086], Fig. 4)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies to incorporate the method of Amir for the benefit of a specialized processor may be a neuromorphic chip or processor [0105] comprising a neural network which may have a generalization capability to generate a relatively correct output in response to an input pattern that is not used in training of the neural network. (Ruckauer [0003])

	Regarding claim 15, Davies teaches the apparatus of claim 2, Davies does not explicitly teach wherein the accumulation block being configured to perform the updating using an activation function, the activation function being a rectified linear activation function or another activation function that is configured to perform the update by the accumulation block.
	Ruckauer teaches wherein the accumulation block being configured to perform the updating using an activation function, (the SNN of the present disclosure may repeatedly and successively update an activated neuron using the addition operation [0048])
	the activation function being a rectified linear activation function or another activation function that is configured to perform the update by the accumulation block (The TTFS (time-to-first-spike) may be used to filter an activation of each neuron of an ANN through a modified ReLU activation function (rectified linear unit) to configured the resultant trained parameter in a form to reduce minimum activations and thereby improve accuracy of the SNN [0093])
	The same motivation to combine dependent claim 13 applies here.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121               




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121